Title: Memorandum on Various Subjects, 31 May 1808
From: Jefferson, Thomas
To: 


                  
                     
                        May 1808
                     
                  
                  Recruiting.
                  appoint officers
                  rendezvous.
                  Armouries & arms
                  
                  Fortifications.
                  Fulton N.O.
                  Tompkin’s letter.
                  Indn. school Detroit
                  Detachment of 100,000 militia
                  or 12. months volunteer
                  
                  
                     Naval equipment. 
                  agreed on with Mr. Smith. May 3. 08.
                  
                     
                        
                           20.
                           boats at N.O. with 20. men each
                           400.
                        
                        
                           8.
                           do. at Passimaquoddy & St. Mary’s. &c
                           80
                        
                        
                           8.
                           do. at N.Y., Chesap. 10.
                           80.
                        
                        
                           134.
                           do. Vltrs
                           
                           15.
                        
                        
                           2.
                           frigates 20. each
                           40
                        
                        
                           
                           the Wasp
                           120
                        
                        
                           
                           the Argus
                           
                              100 
                           
                        
                        
                           
                           
                              Experiment
                           
                           
                        
                        
                           
                           
                              View
                           
                           
                        
                        
                           
                           
                           925
                        
                     
                  
                  
                  
                  Rio Janeiro.
                  Hill to be sent in a hired vessel.
                  
                  Packet.
                  
                  Embargo Laws
                  Collectors answerable for insfft. security
                  Station vessels.
                  
                     
                        
                           
                           N.O. gunboats
                           
                              1 mouth of Misipi.
                           
                        
                        
                           
                           
                           2 Iberville
                        
                        
                           
                           
                           3. Baton rouge
                        
                        
                           
                           
                           4. Fort Adams.
                        
                        
                           
                           
                              Revenge
                           
                           
                        
                        
                           
                           
                              Enterprise
                           
                           
                        
                        
                           
                           other gunboats.
                           Passamaquoddy + men.
                        
                        
                           
                           
                           St. Mary’s
                        
                        
                           
                           
                           Lynhaven.
                        
                        
                           
                           
                           Delaware
                        
                        
                           
                           
                           
                              &—
                        
                     
                  
                  
                     Revenge
                        Havanna
                  
                     Enterprise
                  
                  
                     with men from frigates
                  
                  
                     write to Govrs. Boston. Charleston. Sava. flour
                  
                  
                     Merchants, evading, to be Posted
                  
                  
               